Citation Nr: 9919167	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-17 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for L5-S1 spondylolisthesis 
with lumbar decompression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1979 to 
August 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, in which the RO denied entitlement to 
service connection for a back condition.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran's spondylolisthesis, L5-S1, with lumbar 
decompression is not related to her period of service or to 
any incident of service.


CONCLUSION OF LAW

Spondylolisthesis, L5-S1, with lumbar decompression was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  As a result, the VA has a duty to assist the 
veteran in developing facts that are pertinent to the claim.  
See 38 U.S.C.A. § 5107(a).  The Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for equitable resolution of the issue on appeal has 
been obtained.  The evidence includes the veteran's service 
medical records, post-service treatment records of the 
veteran while she was a dependent spouse of an active duty 
service member, private treatment reports, VA examination 
reports, and written statements from the veteran, her 
husband, one of her colleagues and an admiral for whom the 
veteran worked.  

The veteran and her husband have also provided testimony at 
an RO hearing as well as at a Travel Board hearing before the 
undersigned Board member.  Moreover, subsequent to the 
hearing, a written medical opinion was obtained by the Board, 
and a copy was provided to the veteran for review and 
comment.  The veteran submitted a written statement in 
response to the opinion, and waived RO consideration of that 
opinion.  Under these circumstances, no further assistance to 
the veteran with the development of evidence is required.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases such as arthritis, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R 
§ 3.303(b).  

The veteran alleges that she injured her back during basic 
training.  She has theorized that rigorous physical activity 
associated with that training led to documented foot swelling 
and pain and ultimately to a condition of the lumbar spine.  
She believes that the spine problem, in turn, was exacerbated 
by her subsequent duties in the Navy.  After a careful review 
of the record, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

Service medical records show that the veteran was seen in 
sick call on several occasions in December 1979 for bilateral 
foot pain and edema which improved with medication.  There is 
no indication of complaints, treatment or findings of a back 
problem in the service medical record.  

The RO has made a thorough attempt to obtain the service 
medical records of the veteran.  Appropriate inquiry was made 
in response to her suggestion that some other records may 
have been filed with those of her active duty spouse while 
she was his dependent.  The earliest medical records showing 
treatment for back pain are dated in May and June 1990, from 
the Jacksonville Naval Hospital.  These show that the veteran 
was treated as the dependent spouse of her active duty 
husband.  The veteran reported in May 1990 that she had been 
experiencing back pain for two months.  The assessment was 
lumbosacral strain, and treatment was with Motrin.  At a 
follow-up visit one week later, the veteran reported no 
relief with medication.  The assessment of lumbosacral strain 
was continued.  

The next available records, in January and February 1994, 
show the veteran was treated by Fred C. Edge, D.C., of the 
Health First Medical Center.  The veteran reported low back 
and leg pain which had been present since July 1993.  The 
veteran also reported that she had had the same condition in 
1991, at which time she had sought treatment at a naval 
hospital.  The diagnoses included L5-S1 
anterospondylolisthesis with left sciatica, L5-S1 
degenerative joint and degenerative disc disease, lumbar 
strain and lumbar vertebral motor unit dysfunction.  

Evaluation by neurosurgeon David C. Waters, M.D., in February 
1994, yielded an impression of low back pain without 
radiculopathy.  Following conservative therapy, in April 
1994, the veteran underwent lumbar decompression with 
bilateral L5-S1 nerve root decompressions and L5-S1 fusion by 
Dr. Waters and Thomas Markham, M.D.  David A. Johnson, M.D., 
noted a reported history of back pain and an impression of 
hepatitis.

In a written statement dated in September 1996, Vice Admiral 
J. A. Baldwin, USN (Ret.), provided information with regard 
to the veteran's duties as a writer for him.  He explained 
that the veteran served as a private or executive secretary 
and that she had substantial physical as well as 
administrative duties.  Another written statement dated that 
month, J.R. Bertine, YNC (SQ), U. S. Navy, indicated that the 
veteran got treatment for back pain via the Admiral's 
personal doctors while she was assigned to the Office of the 
Chief of Naval Operations.  

The veteran was afforded a VA examination in March 1997.  At 
that time, she reported a history of back trouble since 1987 
with a worsening of pain and neurological symptoms dating 
from April 1996.  The diagnoses included back pain and right 
lower extremity symptoms, probably secondary to radiculopathy 
and prior laminectomy with spondylolisthesis, status post L5-
S1 laminectomy, and first degree spondylolisthesis, L5-S1.  

At a July 1997 hearing before an RO hearing officer, the 
veteran testified that her duties as a Flag Writer, as well 
as her earlier assignments, caused her tremendous back pain 
during service.  She self-medicated with non-prescription 
pain reliever.  She reported that her duties involved all 
variety of exertional and non-exertional tasks, including 
moderate lifting, stooping, carrying, bending, and extensive 
walking.  She worked long hours and performed required 
physical exercise on a routine basis.  Her husband testified 
that he remembered the veteran always fidgeting and shifting 
her weight in an effort to reduce her back pain as early as 
1980.  

At her October 1998 Travel Board Hearing, the veteran 
testified in detail regarding her duties as a Flag Writer.  
She explained how her back pain started when she entered 
service and gradually became worse with the sustained 
physical demands of her naval career.  

Subsequent to her Travel Board Hearing and, in large part, 
based on the highly credible nature of the veteran's 
testimony, the Board in February 1999 requested an expert 
medical opinion regarding the cause of the veteran's back 
disability in accordance with VHA Directive 10-95-040 dated 
April 17, 1995, and pursuant to 38 U.S.C.A. §§ 5107(a), 7109 
(West 1991) and 38 C.F.R. § 20.901 (1998).  In March 1999, 
the Chief of Staff of a VA medical facility transmitted a 
medical opinion written by the Chief of Orthopedics.  In the 
opinion, the orthopedist stated that the underlying 
conditions which led to the veteran's surgery in 1994, namely 
spondylosis with spondylolisthesis and degenerative joint 
disease, were traditionally related to failure of fusion of 
cartilaginous portions of the lumbar spine as part of the 
maturing process.  He added that this failure usually 
occurred in the teenage years.  Although he did take into 
account the stresses of the veteran's service duties as 
described, the doctor opined that in the absence of clear 
medical records the veteran's current back problem was not 
related to her service.  

Finally, in a detailed written response dated in April 1999, 
the veteran further explained her duties during service, and 
reiterated her assertion that the years of continuing stress 
caused her back problems.  

Although the available records of treatment at the 
Jacksonville Naval Hospital dated within a year after service 
show treatment for back pain, none of the medical evidence 
relates the veteran's L5-S1 spondylolisthesis with lumbar 
decompression to her period of service or to any incident of 
service.  It is undisputed that the veteran held a demanding, 
high profile job while in service, and that she persisted in 
her duties despite back pain.  The Board does not doubt the 
veteran's statements with regard to her duties and her 
reliance on nonprescription pain relievers, but lay testimony 
is not competent to prove a matter requiring medical 
expertise such as medical causation.  See Laino v. Brown, 6 
Vet. App. 465, 469 (1994).

On the other hand, the VHA medical opinion with regard to the 
etiology of the current back disability provides persuasive 
evidence that the symptoms experienced by the veteran in 
service and thereafter were most likely due to underlying 
spinal conditions unrelated to service.  It is the province 
of trained health care professionals to enter conclusions 
which require medical opinions as to causation, Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  Since neither the 
veteran nor any of the other individuals who have provided 
pertinent information about her service have medical 
expertise, their lay opinions do not provide a basis upon 
which to make a finding as to the origin or development of 
her back condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  

In conclusion, the preponderance of the evidence is against 
the claim of service connection for veteran's L5-S1 
spondylolisthesis with lumbar decompression.  


ORDER

Service connection for L5-S1 spondylolisthesis with lumbar 
decompression is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

